Citation Nr: 1123524	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  06-05 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1983.  He also served in the United States Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for tinnitus, assigning a 10 percent evaluation, and hypertension, assigning a 10 percent evaluation; and denied service connection for a right knee condition.  In August 2005, the Veteran submitted a notice of disagreement with the denial of service connection for the right knee and subsequently perfected his appeal in February 2006.

In October 2009, the Board remanded the Veteran's claim of entitlement to service connection for a right knee disability to the Appeals Management Center (AMC) for further evidentiary development, including obtaining any outstanding VA treatment records, attempting to obtain private treatment records from St. Mary Medical Center - Bauer Hospital, and providing the Veteran with a VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records from the Omaha VA Medical Center (VAMC).  Additionally, the AMC sent the Veteran a letter asking him to return a signed Authorization and Consent to Release Information for St. Mary Medical Center-Bauer Hospital in November 2009.  The Veteran replied that all of the treatment for his right knee had been at the Omaha VAMC.  Finally, the AMC provided the Veteran with a VA examination for his right knee in November 2009.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.



REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claim of entitlement to service connection for a right knee disability.

The Veteran underwent a VA examination to evaluate his right knee disability in November 2009.  The examiner concluded that the Veteran's current right knee disability was not due to his active duty service because the service treatment records are negative for any treatment of the right knee during active duty.  However, the Board's review of the service treatment records finds an October 1977 document titled "Patient After Care Instructions," indicating that the Veteran was treated for a contusion to the right knee at St. Mary Medical Center - Bauer Hospital.  The examiner did not address this diagnosis from the Veteran's period of active duty or opine on whether the right knee contusion could be related to his current right knee disability.  In light of these deficiencies, the November 2009 VA examination is not adequate to render a decision on entitlement to service connection for a right knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for a right knee disability must be remanded for an addendum opinion.

Further, based on the Veteran's reported history, the examiner determined that the Veteran's current right knee disability was at least as likely as not related to a 2001 right knee injury, which the Veteran contends occurred during a period of active duty for training (ACDUTRA).  However, the Veteran's complete reserves personnel records have not been associated with the claims file and his periods of ACDUTRA have not been verified.  It is, therefore, unclear whether the Veteran was on ACDUTRA at the time that he reported experiencing a right knee injury.  As these records may clarify the Veteran's periods of ACDUTRA and allow the examiner to determine whether a right knee injury during those times contributed to the Veteran's current right knee disability, they must be associated with the claims file prior to the scheduling of a VA examination/addendum opinion.

As the case is being remanded, the Veteran should also be afforded another opportunity to submit a signed Authorization and Consent to Release Information for the October 1977 treatment records from St. Mary Medical Center - Bauer Hospital.

Additionally, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment records from the Omaha VA Medical Center, covering the period from April 2009, to the present, should be obtained and added to the claims folder.

2.  Contact the Veteran to obtain a release of information for any treatment records held by St. Mary Medical Center-Bauer Hospital, or any other facilities or providers identified by the Veteran.  If the Veteran returns a completed and signed release of information, the AMC should attempt to obtain these records and associate them with the claims file.  The Veteran should be informed that the treatment records being sought from St. Mary Medical Center - Bauer Hospital are relating to October 1977 treatment for a contusion to the right knee.

3.  Contact the National Personnel Records Center, or any other appropriate agency, to obtain the Veteran's complete service personnel records, including records from his active and inactive service in the Navy Reserves.  In requesting these records, the AMC should follow the current procedures prescribed in 38 C.F.R. § 3.159 with respect to requesting records from federal facilities.  The AMC is reminded that it should continue efforts to procure the Veteran's service records until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and/or responses received should be associated with the claims folder.  If, after making reasonable efforts, the AMC cannot locate these records, it must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile.  The AMC must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

4.  Following receipt of any additional service personnel records, the AMC should compile a list reflecting the Veteran's dates (month, day, year) of active duty and active duty for training.

5.  Following completion of the above, the Veteran's claims file should be returned to the original November 2009 VA examiner, if possible, for clarification of the opinion.  Specifically, the examiner should review the October 1977 "Patient After Care Instructions," and any newly obtained treatment records from the Veteran's October 1977 treatment at St. Mary Medical Center-Bauer Hospital.  He must then state whether the Veteran's currently diagnosed right knee disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his active duty service, including the October 1977 right knee contusion.  The Veteran may be recalled for examination, if deemed necessary.

If the November 2009 VA examiner is unavailable, the Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his right knee disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein, including the October 1977 "Patient After Care Instructions," in connection with the examination.  The examination report should reflect that such a review was conducted.

The examiner must state whether the Veteran's currently diagnosed right knee disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his active duty service, including the October 1977 right knee contusion.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

6.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a right knee disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

